Exhibit 10.208

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made as of the 16th day of July, 2004, by
and between PPD Development, LP (the “Company”), a Texas limited partnership
whose mailing address for notice purposes is 3151 South Seventeenth Street,
Wilmington, North Carolina 28412, Attention: Chief Executive Officer –
Pharmaceutical Product Development, Inc., and Colin Shannon (“Employee”), an
individual whose mailing address for notice purposes is 3151 South Seventeenth
Street, Wilmington, North Carolina 28412.

 

RECITALS

 

A. The Company is a clinical research organization which, among other services,
provides Phases I through IV development services to pharmaceutical,
biotechnology and medical device companies (the “Business”).

 

B. The Company desires to employ Employee and Employee desires to be employed by
the Company, all upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
of the parties hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE 1

EMPLOYMENT AND DUTIES

 

1.1 Engagement of Employee. The Company agrees to employ Employee and Employee
accepts such employment pursuant and subject to the terms and conditions of this
Agreement.

 

1.2. Duties and Powers. During the Employment Period (as defined herein),
Employee shall serve as Executive Vice President of Global Clinical Operations
and will have such responsibilities, duties and authority, and will render such
services for and in connection with the Company and its affiliates as are
customary in such position and as the general partner of the Company and the
Chief Executive Officer and President of Pharmaceutical Product Development,
Inc. (“PPD”) shall from time to time reasonably direct. Employee shall devote
Employee’s full business time and attention exclusively to the Business of the
Company and shall use best efforts to faithfully carry out Employee’s duties and
responsibilities hereunder. Employee shall comply with all personnel policies
and procedures of the Company as the same now exist or may be hereafter
implemented by the Company from time to time, including those policies contained
in the PPD employee manual or handbook which sets forth policies and procedures
generally for employees of PPD and its subsidiaries and affiliates (the
“Handbook”) to the extent not inconsistent with this Agreement.

 



--------------------------------------------------------------------------------

ARTICLE 2

TERM OF EMPLOYMENT

 

Employee’s employment under this Agreement shall commence on the date on which
Employee receives an L-1 visa from the United States government (the “Effective
Date”) and, unless sooner terminated as provided elsewhere in this Agreement,
shall terminate on the second anniversary of the Effective Date (“Initial
Employment Period”). This Agreement shall thereafter automatically renew for
successive one-year periods, unless either the Company or Employee provides
written notice to the other at least sixty (60) days prior to the termination of
any such period stating said party’s desire to terminate this Agreement. The
Initial Employment Period and any extension or renewal thereof shall be referred
to herein together as the “Employment Period”. Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to Article 4 hereof.

 

ARTICLE 3

COMPENSATION AND BENEFITS

 

3.1 Compensation. The Company will pay Employee a base salary at the rate of
$265,000.00 per annum (the “Base Salary”), payable in accordance with the
Company’s regular payroll policy for salaried employees. The Base Salary of
Employee may be subject to increase annually during the Employment Period by the
general partner of the Company. The Base Salary for any partial year will be
prorated based on the number of days elapsed in such year during which services
were actually performed by Employee.

 

3.2 Benefits. Except as provided below, during the Employment Period, Employee
shall be eligible to participate in and/or receive benefits under such employee
and welfare benefit plans as may be established from time to time by or for the
benefit of employees of the Company, including any profit-sharing, stock
purchase, stock option, bonus, disability, pension, group-term life insurance,
health insurance and flexible benefit payroll deduction plans, subject in each
instance to Employee meeting all eligibility and qualification requirements of
such plans. Until receipt of a green card by Employee from the United States
government, Employee shall continue to participate in the pension plan that he
is currently participating in as an employee of PPD Global Limited (the “UK
Pension Plan”). Upon receipt of a green card, Employee shall cease participating
in the UK Pension Plan and shall be eligible to participate in and/or receive
benefits under the Company’s 401(k) retirement plan as then in effect.

 

3.3 Expenses. The Company will reimburse Employee, in accordance with and
subject to Employee’s compliance with the Company’s policy, for Employee’s
necessary and reasonable out-of-pocket expenses incurred in the course of
performance of Employee’s duties hereunder. All reimbursement of expenses to
Employee hereunder shall be conditioned upon presentation of sufficient
documentation evidencing such expenses.

 

3.4 Vacation and Leave. Employee shall be entitled to the number of days of
“Paid Time Off” (“PTO”) and other leave as may be established from time to time

 

2



--------------------------------------------------------------------------------

by the Company for the benefit of its employees, subject to Employee’s
compliance with the guidelines set forth in the Handbook.

 

3.5 Working Facilities. The Company shall furnish Employee with such office
space, equipment, technical, secretarial and clerical assistance and such other
facilities, services and supplies as shall be reasonably necessary to enable
Employee to perform the duties required of Employee hereunder in an efficient
and professional manner.

 

3.6 Signing Bonus. Upon execution of this Agreement, the Company will pay
Employee a bonus in an amount equal to $30,000, of which $20,000 will be grossed
up for federal and state income and employment tax purposes.

 

ARTICLE 4

TERMINATION OF EMPLOYMENT

 

4.1 Basis for Termination. Notwithstanding any other provision in this Agreement
to the contrary, the Employment Period and Employee’s employment hereunder shall
terminate effective on the date indicated upon the happening of any of the
following events:

 

        a. Upon the death of Employee, effective immediately on the date of
death without any notice.

 

        b. A determination by the Chief Executive Officer of PPD, acting in good
faith but made in the sole discretion of the Chief Executive Officer, that
Employee has failed to substantially perform his duties under or otherwise
breached any of the material terms of this Agreement, effective upon the date
said determination is communicated to Employee or such later date, if any, as
specified by the Chief Executive Officer of PPD.

 

        c. A determination by the Chief Executive Officer of PPD, acting in good
faith but made in the sole discretion of the Chief Executive Officer, that
Employee (i) has become physically or mentally incapacitated and is unable to
perform his duties under this Agreement as a result of such disability, which
inability continues for a period of sixty (60) days during any twelve-month
period hereunder, (ii) has demonstrated gross negligence or willful misconduct
in the execution of his duties, or (iii) has been convicted of a felony,
effective upon the date said determination is communicated to Employee or such
later date, as specified by the Chief Executive Officer of PPD.

 

4.2 Compensation After Termination During Employment Period. If the Company
shall terminate Employee’s employment during the Employment Period pursuant to
Section 4.1 hereof, the Company shall have no further obligations hereunder or
otherwise with respect to Employee’s employment from and after the termination
or expiration date, except that the Company shall pay Employee’s Base Salary
accrued through the date of termination or expiration and shall provide such
benefits as are required by applicable law. From and after such termination or
expiration date, the

 

3



--------------------------------------------------------------------------------

Company shall continue to have all other rights available hereunder, including
without limitation all rights under Article 5 hereof, and at law or in equity.

 

ARTICLE 5

NON-COMPETITION AND PROPRIETARY INFORMATION COVENANTS

 

5.1 Non-Compete. During the Employment Period, Employee hereby agrees that he
shall not (a) become an officer, employee, director, agent, representative,
member, associate or consultant of or to a corporation, partnership or other
business entity or person, (b) directly or indirectly acquire a proprietary
interest in a corporation, partnership or other business entity or person, or
(c) directly or indirectly own any stock in a corporation (other than a publicly
traded corporation of which Employee owns less than two percent (2%) of the
outstanding stock), in each case which is engaged in the business of managing
clinical research programs for pharmaceutical, biotechnology or medical device
companies or in any other business which is developed by PPD Development during
the Employment Period anywhere in the world. The parties agree that the business
and operations of PPD Development are global in scope. For that reason, the
parties agree that a geographical limitation on the foregoing covenant is not
appropriate.

 

5.2 Proprietary Agreement. Prior to the Effective Date, Employee shall have
executed in favor of the Company its standard Proprietary Information and
Inventions Agreement (the “Proprietary Agreement”).

 

ARTICLE 6

MISCELLANEOUS

 

6.1 Withholding Taxes. All amounts payable under this Agreement, whether such
payment is to be made in cash or other property, shall be subject to withholding
for Federal, state and local income taxes, employment and payroll taxes, and
other legally required withholding taxes and contributions to the extent
appropriate in the determination of the Company, and Employee shall report all
such amounts as ordinary income on Employee’s personal income returns and for
all other purposes.

 

6.2 Assignment. No party hereto may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the other party
hereto; provided, however, that the Company shall have the right to assign all
or any part of its rights and obligations under this Agreement (i) to any
subsidiary or affiliate of the Company or any surviving entity following any
merger or consolidation of any of those entities with any entity other than the
Company, or (ii) in connection with the sale of the Business by the Company.

 

6.3 Binding Effect. Except as otherwise expressly provided herein, all covenants
and agreements contained in this Agreement by or on behalf of any of the parties
hereto shall be binding upon and inure to the benefit of the respective legal
representatives, heirs, successors and permitted assigns of the parties hereto.

 

4



--------------------------------------------------------------------------------

6.4 Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement sets forth the entire understanding of the parties and supersedes and
preempts all prior oral or written understandings and agreements with respect to
the subject matter hereof, specifically including but not limited to that
certain Employment Agreement dated April 1, 2003 between PPD Global Limited and
Employee which the parties agree will automatically terminate on the Effective
Date without any further notice or action.

 

6.5 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

6.6 Amendment; Modification. No amendment or modification of this Agreement and
no waiver by any party of the breach of any covenant contained herein shall be
binding unless executed in writing by the party against whom enforcement of such
amendment, modification or waiver is sought. No waiver shall be deemed a
continuing waiver or a waiver in respect of any subsequent breach or default,
either of a similar or different nature, unless expressly so stated in writing.

 

6.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina, without
giving effect to provisions thereof regarding conflict of laws.

 

6.8 Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, including but not limited to its existence, validity,
interpretation, performance or non-performance or breach, shall be decided by a
single neutral arbitrator agreed upon by the parties hereto in Wilmington, North
Carolina in binding arbitration pursuant to the commercial arbitration rules of
the American Arbitration Association then in effect. The parties to any such
arbitration shall be limited to the parties to this Agreement or any successor
thereof. The written decision of the arbitrator shall be final and binding and
may be entered and enforced in any court of competent jurisdiction. Each party
waives any right to a jury trial in any such forum. Each party to the
arbitration shall pay its fees and expenses, unless otherwise determined by the
arbitrator.

 

6.9 Notices. All notices, demands or other communications to be given or
delivered hereunder or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been properly served if (a) delivered
personally, (b) delivered by a recognized overnight courier service, (c) sent by
certified mail, return receipt requested and first class postage prepaid, or (d)
sent by facsimile transmission followed by a confirmation copy delivered by a
recognized overnight courier service the next day. Such notices, demands and
other communications shall be sent to the address first set forth above, or to
such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party. Date of
service of such notice shall be (i) the date such notice is personally delivered
or sent by facsimile transmission (with issuance by the transmitting machine of
a confirmation of

 

5



--------------------------------------------------------------------------------

successful transmission), (ii) the date of receipt if sent by certified mail, or
(iii) the date of receipt if sent by overnight courier.

 

6.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same Agreement.

 

6.11 Descriptive Heading; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY:

     

PPD Development, LP

            By:  

PPD GP, LLC,

           

Its:

 

General Partner

            By:  

/s/ Fred N. Eshelman

           

Name:

 

Fred N. Eshelman

           

Title:

 

Chief Executive Officer

EMPLOYEE:

      By:  

/s/ Colin Shannon

           

Name:

 

Colin Shannon

 

6